Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 28, 2011                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  143650                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  AUTO-OWNERS INSURANCE COMPANY,                                                                          Brian K. Zahra,
          Plaintiff/Counter-Defendant,                                                                               Justices


  v                                                                SC: 143650
                                                                   COA: 297534
                                                                   Oakland CC: 09-101116-CK
  BRIAN LEPP,
            Defendant/Cross-Defendant,
  and
  ESTATE OF KATHLEEN O’NEILL,
            Intervening Defendant/Counter-
            Plaintiff/Third-Party Plaintiff-
            Appellant,
  v
  VALENTI TROBEC CHANDLER INC, AND
  JAIME FAZIO,
            Third-Party Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the July 19, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 28, 2011                   _________________________________________
           p1219                                                              Clerk